Wilde, J.
This case depends on the construction of the deed from the plaintiff to Charles E. Waite, from whom the defendant derives his title, by several mesne conveyances. By that deed, the plaintiff conveyed to Waite a narrow strip of land, for the purpose of enabling him to erect a mill dam thereon; and also the right to build, upon the land of the grantor, a mill or factory, and the right to dig a canal from said mill dam to such mill as might be so erected. The mill, however, was not built on the plaintiff’s land, but several rods therefrom, and a canal was dug, from the mill dam to the race, across the plaintiff’s land, which the defendant *220contends that the grantee, his heirs and assigns had a right tc do, and to enter upon the plaintiff’s land, to repair and clear out said canal; which is the trespass alleged in the plaintiff’s declaration. But we are of opinion that Waite had no right, under the plaintiff’s deed, to dig a canal in any other place than that designated in the deed. The course of the canal or trench was particularly designated in the deed, and there can be no doubt of the meaning of the grant.
It was contended, in the argument, that the plaintiff acquiesced in the building of the mill and the digging of the canal. But there is no evidence of that fact; and if there were any such evidence, it would not be material — the language of the grant being clear.

Exceptions overruled